Citation Nr: 1331825	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-39 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to the service-connected hepatitis C and the non-service-connected hepatitis B.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for retinal hemorrhage (claimed as right eye busted vessel).

4.  Entitlement to an initial compensable disability rating for cirrhosis of the liver.

5.  Entitlement to an initial disability rating in excess of 10 percent for hepatitis C.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to November 1978.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this remand, along with the Veteran's paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On his October 2009 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing at the local RO (Travel Board hearing).  In a September 2011 statement, the Veteran withdrew his hearing request.  However, in a recent September 2013 statement, the Veteran again requested that he be scheduled for a Travel Board hearing.  To date, the Veteran has not been scheduled for a Travel Board hearing.  Thus, a remand is required in order to afford the Veteran his clearly requested hearing at the local RO in Roanoke, Virginia.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2013).  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the local RO (Travel Board hearing) in Roanoke, Virginia, before a Veterans Law Judge.  Provide the Veteran the appropriate advance notice of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


